Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDSs filed on 03/31/2020, 11/06/2020, 09/03/2021, 01/18/2022, 02/24/2022 and 04/25/2022 are being considered by the examiner including all the references listed on the IDSs. 
Note: The examiner has attached updated annotated copies of two IDSs’ out of three filed on 03/31/2020, and these updated annotated copies of the two IDSs’ (filed on 03/31/2020) supersede the corresponding copies of the two previously annotated IDSs’ mailed to the applicant on 11/08/2021.
Claims 1-4, 7-14 and 23-27 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Daniel et al. (US 20040121258 A1) teaches a printer pressing assembly forming a layer of certain height which controlled by the elevation of the press stops on either side of the support surface. The press stops could be of different heights. But Daniel et al. does not teach a roller assembly having one stationary rod and one movable rod wherein the stationary rod engages at least portion of the press stop and the moveable rod translates in the direction parallel to the support surface to level the material deposited on the support surface. Also Daniel et al. does not teach progressively lowering an elevation of one of the first press stop and the second press stop such that the first material is progressively pressed (motorized) by the press in a direction from one end of the support surface towards another end of the support surface.
JP432 (JP 2016215432 A) teaches an ink jet printer having movable walls on either side of the support surface where the height of the movable walls are adjustable in relation to the support surface. But JP432 does not teach a roller assembly having one stationary rod and one movable rod wherein the stationary rod engages at least portion of the press stop and the moveable rod translates in the direction parallel to the support surface to level the material deposited on the support surface. Also JP432 does not teach progressively lowering an elevation of one of the first press stop and the second press stop such that the first material is progressively pressed (motorized) by the press in a direction from one end of the support surface towards another end of the support surface.
Therefore regarding claim 1 neither in combination nor individually Daniel et al., JP432 and other cited prior arts of record teach the claim as a whole. Further search was conducted no individual or combination of references were found teaching the claimed subject matter. As such neither in combination or individually Daniel et al., JP432 and other cited prior arts of record teach a printer pressing assembly for forming material layers, the printer pressing assembly comprising: a support assembly having a support surface, a driver and a press stop, wherein the driver is configured to change an elevation of the support surface relative to an elevation of the press stop; a nozzle configured to dispense a material onto the support surface; and a press configured to be positioned opposite to the support surface and configured to move relative to the support surface, wherein the press stop is configured to be elevated above the support surface so as to engage an abutment surface of the press, thereby setting a pre-determined distance between a contact surface of the press and the support surface,
wherein the press comprises a roller assembly configured to level a material deposited on the support surface by translating in a direction parallel to the support surface, wherein the roller assembly comprises a stationary rod and a movable rod, and wherein the stationary rod engages at least a portion of the press stop and the movable rod translates in the direction parallel to the support surface so as to level the material deposited on the support surface.
Similarly regarding claim 23 neither in combination nor individually Daniel et al., JP432 and other cited prior arts of record teach the claim as a whole. Further search was conducted no individual or combination of references were found teaching the claimed subject matter. As such neither in combination or individually Daniel et al., JP432 and other cited prior arts of record teach  a method of solid free form fabrication using a printer pressing assembly comprising a support assembly having a support surface, a driver and a press stop, wherein the driver is configured to change an elevation of the support surface relative to an elevation of the press stop: a nozzle configured to dispense a material onto the support surface: and a press configured to be positioned opposite to the support surface and configured to move relative to the support surface, wherein the press stop is configured to be elevated above the
support surface so as to engage an abutment surface of the press, thereby setting a predetermined distance between a contact surface of the press and the support surface, and wherein the press stop includes a first press stop and a second press stop, the method comprising: elevating the first press stop to a different height relative to the second press stop so as to provide an inclined engagement surf ace that engages the abutment surf ace of the press such that the press is oriented at angle with respect to the support surface; and progressively lowering an elevation of one of the first press stop and the second press stop such that the material is progressively pressed by the press in a direction from one end of the support surface towards another end of the support surface, thereby eliminating air bubbles within the material as the contact surface of the press becomes oriented horizontal to the support surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M-Th 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115